DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 1-20 are pending. The claims 1-20 will be examined. The claims 1, 13, and 19 are independent claims. This Final Office action is in response to the claims dated 05/11/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 05/11/2022, with respect to claims 1-20, have been fully considered and Applicant's remarks will be addressed in sequential order as they were presented.  
Regarding Objection to Drawings, the applicant’s response has been fully considered and is not persuasive. Therefore, the Objection to Drawings is not withdrawn. The Applicant did not submit amended drawings for review.
Regarding Claim Objections, the applicant’s response has been fully considered and is persuasive. Therefore, the Claim Objection to claim 19 is withdrawn.
Regarding Rejections under 35 U.S.C. 112(b), the applicant’s response has been fully considered and is persuasive. Therefore, the Rejections under 35 U.S.C. 112(b), are withdrawn.
Regarding Rejections under 35 U.S.C. 102/103, and the remarks, “McArthur fails to disclose any "tracked object data," let alone "tracked object data obtained from a processed data pipeline configured to track objects within a surrounding environment,” the Examiner respectfully disagrees.  The prior art of McArthur discloses within at least paragraph [0065], “video tracking,” and “computer vision system may additionally be configured to track objects.” Furthermore, McArthur discloses within at least paragraph [0086], “system 310 may search sensor data 318 for an indication of a target (e.g., object, feature, building, etc.).” The “search sensor data” performed by the “system 310” is interpreted as the “data from a processed data pipeline.” In addition, McArthur paragraph [0065] discloses, “computer vision system 246 may use an object recognition algorithm, a Structure from Motion (SFM) algorithm.” The algorithms disclosed are processing the “images captured by the camera.” Therefore, the image data is interpreted as “data from a processed data pipeline.” It remains the Offices stance that the cited prior art anticipates or renders obvious the claimed subject matter.
	It is the Office’s stance that all of applicant remarks and arguments have been considered and the rejections remain.
Drawings
The drawings are objected to because a plurality of numbers and letters in FIGS.2, 3, 4A, 4B, 5, 6, and 7, do not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McArthur et al., US 16288255, herein further known as McArthur.
Regarding claim 1, McArthur discloses a computer-implemented (paragraph [0072]) method for determining degradation in perception sensors (paragraph [0019])  of an autonomous vehicle (paragraph [0022]) comprising: obtaining (at least paragraph [0002]) first data from a first sensor (paragraph [0083]) of the autonomous vehicle (paragraph [0022]) and second data from a second sensor (paragraph [0083]) of the autonomous vehicle (paragraph [0022]), the first data and the second data (at least paragraph [0083]) comprising detection level data (at least paragraph [0002]); obtaining, third data from the first sensor (paragraph [0083], paragraph [0003], (wherein no other sensors are disclosed within paragraph [0003], therefore previously-collected data is data from the first sensor), the third data comprising tracked object data (paragraph [0065]), the tracked object data (paragraph [0065]) obtained from a processed data pipeline (paragraph [0086,], and [0065], algorithms) configured to track objects (paragraph [0065]) within a surrounding environment (paragraph [0065]); and determining a sensor degradation condition (at least paragraph [0002], paragraph [0204], paragraph [0087], paragraphs [0142-0143]) for the first sensor (paragraph [0083], paragraph [0003], [0125], a calibration error or misalignment exceeds threshold) based at least in part on the first data (paragraph [0003]), the second data (paragraph [0125]), and the third data (paragraph [0003], and [0065]).
Regarding claim 2, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further implementing a sensor correction action (paragraph [0019], calibrating, aligning, repairing) for the first sensor (paragraph [0083]) based at least in part on the sensor degradation condition  (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]).
Regarding claim 3, McArthur discloses all limitations of claim 2 above.
	The method of McArthur discloses further sensor correction action (paragraph [0019], calibrating, aligning, repairing) comprises at least one of: adjusting a weighting parameter associated with the first sensor, scheduling maintenance (paragraph [0123]) for the first sensor (paragraph [0083], first sensor data collected by a first sensor of vehicle 302), cleaning the first sensor, performing a sensor diagnostic action (paragraphs [0142-0143]) on the first sensor (paragraph [0083]), or operating the autonomous vehicle to a safe state (paragraph [0122] stop the vehicle (i.e. safe state)).
	Regarding claim 5, McArthur discloses all limitations of claim 1 above.
The method of McArthur discloses further at least one of the first sensor (paragraph [0083]) and the second sensor  (paragraph [0083) comprise a LIDAR sensor (paragraph [0055]), an ultrasonic sensor (paragraph [0055]), a RADAR sensor (paragraph [0055]), an inertial measurement unit (paragraph [0055]), wheel encoder, steering angle sensor, positioning sensors (paragraph [0055], GPS), or a camera sensor (paragraph [0055]).

Regarding claim 6, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further the processed data pipeline (paragraph [0086,], and [0065], algorithms) generates the tracked object data (paragraph [0065]) using detection level data. (paragraph [0146],).
Regarding claim 7, McArthur discloses all limitations of claim 1 above.
	the third data (paragraph [0003], and [0065]) comprises state data indicative of a state of an object (at least paragraph [0002], a target, and paragraph [0030], objects in the environment, paragraph [0129], paragraph [0126], condition of target) detected by the first sensory wherein the state data indicative of the state of the object (paragraph [0126], condition of target) comprises data indicative of at least one of a position (paragraph [0055]), a velocity (paragraph [0059]), an acceleration, a heading (paragraph [0059]), a yaw rate, a shape (paragraph [0084]), a size (paragraph [0129]), an object type (paragraph [0083], targets (e.g., stationary object, building, landmark, geographic feature, etc.)), or a distance (paragraph [0135]) from the autonomous vehicle (paragraph [0022]).
Regarding claim 8, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further the tracked object data (paragraph [0065]) is generated by an object tracking (paragraph [0065]) module (paragraph [0092], block may represent a module). 
Regarding claim 10, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further determining the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]) for the first sensor based at least in part on the first data (paragraph [0083]), the second data  (paragraph [0083]), and the third data (paragraph [0003], and [0065]) comprises: aggregating (paragraph [0084]) the first data and the second data  (paragraph [0083]) to determine aggregated data (paragraph [0084], compile (i.e. aggregate) characteristics) indicative of a state of an object (paragraph [0126], condition of target, paragraph [0030], motion, and paragraph [0129], a particular size) detected by the first sensor and the second sensor (paragraph [0083]); and comparing the third data (paragraph [0003], and [0065]) and the aggregated data (paragraph [0084], compile (i.e. aggregate) characteristics) to determine the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]).
Regarding claim 11, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further obtaining fourth data (paragraph [0084], (wherein the fourth data is not collected from the first sensor and second sensor of autonomous vehicle 1, and fourth data is not the processed data of vehicle 1) from a third sensor (paragraph [0083] (wherein the third sensor is a sensor positioned on a vehicle 2, vehicle 3, … vehicle n)), the fourth data (paragraph [0084] (from vehicle 2, vehicle 3, … vehicle n)) comprising detection level data (paragraph [0083], scans of one or more targets (from vehicle 2, vehicle 3, … vehicle n)) or tracked data (paragraph [0065]); and wherein the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]) is further determined based at least in part on the fourth data (paragraph [0087], (wherein the fourth data is from vehicle 2, vehicle 3… vehicle n, and not the sensors of vehicle 1)).
Regarding claim 12, McArthur discloses all limitations of claim 1 above.
	The method of McArthur discloses further the sensor degradation condition (at least paragraph [0002], performance metrics, paragraph [0087], paragraphs [0142-0143]) comprises a misalignment condition (paragraph [0125]), an occlusion condition (paragraph [0105]) sensor is occluded), or a defective condition (paragraph [0087], paragraph [0120], paragraph [0126]).
	Regarding claim 13, McArthur discloses a computing system (paragraph [0074]) comprising: one or more processors (paragraph [0074]); and one or more tangible (paragraph [0092]), non-transitory (paragraph [0092]), computer readable media (paragraph [0092]) that collectively store instructions that are executable by the one or more processors (paragraph [0092]) cause the computing system (paragraph [0074]) to perform operations (paragraphs [0091-0093]) comprising: obtaining detection level data (at least paragraph [0002]) from a plurality of sensors (paragraph [0152]) of an autonomous vehicle (paragraph [0022]); obtaining tracked object data (paragraph [0065]), the tracked object data (paragraph [0065]) obtained from a processed data pipeline (paragraph [0086,], and [0065], algorithms) configured to track objects (paragraph [0065]) within a surrounding environment (paragraph [0065], features in the environment) from at least one sensor (paragraph [0083]) of the autonomous vehicle (paragraph [0022]); determining a sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]) for a first sensor (paragraph [0083], paragraph [0003]) of the autonomous vehicle (paragraph [0022]) based at least in part on the detection level data (at least paragraph [0002]) and the tracked object data (paragraph [0065]); and implementing a sensor correction action (paragraph [0019]) for the first sensor (paragraph [0083]) based at least in part on the sensor degradation condition  (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]).
Regarding claim 14, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further the tracked object data (paragraph [0065]) comprises state data indicative of a state of an object (paragraph [0126], condition of target) detected by the at least one sensor (paragraph [0083]); and wherein the state data indicative of the state (paragraph [0126], condition of target) of the object (at least paragraph [0002], and at least paragraph [0030], and at least paragraph [0129]) comprises one or more of a position (paragraph [0055]), a velocity (paragraph [0059], speed of the objects), an acceleration, a heading (paragraph [0059]), a yaw rate, a shape (paragraph [0084]) target data characteristics, shape), a size (paragraph [0129], a particular size), an object type (paragraph [0083], sensor data of one or more targets (e.g., stationary object, building, landmark, geographic feature, etc.)), or a distance (paragraph [0135]) from the autonomous vehicle (paragraph [0022]).
Regarding claim 15, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further the at least one sensor comprises the first sensor (paragraph [0083]).
Regarding claim 16, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further the first sensor (paragraph [0083]) comprises a sensor of the plurality of sensors (paragraph [0152]).
Regarding claim 17, McArthur discloses all limitations of claim 13 above.
	McArthur discloses further the at least one sensor (paragraph [0083]) comprises a sensor of the plurality of sensors (paragraph [0152]).
Regarding claim 18, McArthur discloses all limitations of claim 13 above.
	The system of McArthur discloses further determining the sensor degradation condition  (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]) for the first sensor based at least in part on the detection level data (at least paragraph [0002]) and the tracked object data (paragraph [0065]) comprises: aggregating (paragraph [0084]) the detection level data (at least paragraph [0002]) to determine aggregated data (paragraph [0084], system may compile (i.e. aggregate) characteristics) indicative of a state of an object (paragraph [0126], condition of target) detected by the plurality of sensors (paragraph [0152], wherein the state data indicative of the state of the object  (paragraph [0126], condition of target) comprises at least one of a position (paragraph [0055]), a velocity (paragraph [0059]), an acceleration, a heading (paragraph [0059]), a yaw rate, a shape (paragraph [0084]), a size (paragraph [0129]), an object type (paragraph [0083], targets (e.g., stationary object, building, landmark, geographic feature, etc.)), or a distance (paragraph [0135]) from the autonomous vehicle (paragraph [0022]; and comparing (paragraph [0003]) the tracked object data (paragraph [0065]) and the aggregated data  (paragraph [0084]) to determine the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]).
Regarding claim 19, McArthur discloses an autonomous vehicle (paragraph [0022]), comprising: a plurality of sensors (paragraph [0152]) configured to provide detection level data (at least paragraph [0002]); one or more processors (paragraph [0074], processor 212); and one or more tangible (paragraph [0092]), non-transitory (paragraph [0092]), computer readable media (paragraph [0092]) that collectively store instructions (paragraph [0004]) that are executable by the one or more processors (paragraph [0092]) cause a computing system (paragraph [0074], computer system 210) to perform operations (paragraphs [0091-0093]) comprising: obtaining sensor data (at least paragraph [0002]) from the plurality of sensors (paragraph [0152]), the sensor data comprising one or more of detection level data (at least paragraph [0002]) and tracked object data (paragraph [0065]), the tracked object data obtained from a processed data pipeline (paragraph [0086,], and [0065], algorithms) configured to track objects (paragraph [0065]) within a surrounding environment (paragraph [0065]); determining a sensor degradation condition (at least paragraph [0002], paragraph [0087],  paragraphs [0142-0143]) for at least one sensor (paragraph [0083], a first sensor and second sensor of vehicle) of the plurality of sensors (paragraph [0152]) based at least in part on the sensor data (paragraph [0083]) from the plurality of sensors (paragraph [0152], identifying one or more sensors of the plurality of sensors); and implementing a sensor correction action  (paragraph [0019]) for the at least one sensor  (paragraph [0083]) based at least in part on the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]).
Regarding claim 20, McArthur discloses all limitations of claim 19 above.
	The vehicle of McArthur discloses further the sensor degradation condition (at least paragraph [0002], paragraph [0087], paragraphs [0142-0143]) comprises a misalignment condition  (paragraph [0125]), an occlusion condition (paragraph [0105]) sensor is occluded), or a defective condition (paragraph [0087], paragraph [0120], paragraph [0126]); and wherein the sensor correction action (paragraph [0019] calibrating, aligning, repairing) for the at least one sensor (paragraph [0083]) comprises at least one of: adjusting a weighting parameter associated with the at least one sensor, scheduling maintenance (paragraph [0123]) for the at least one sensor (paragraph [0083]), cleaning the at least one sensor, performing a sensor diagnostic action (paragraphs [0142-0143]) on the at least one sensor  (paragraph [0083]), or implementing a safe stop action for the autonomous vehicle  (paragraph [0122]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McArthur in view of TAY et al., US 20190196481, herein further known as Tay.
	Regarding claim 4, McArthur discloses all limitations of claim 3 above.
	However, the method of McArthur does not explicitly state adjusting the weighting parameter associated with the first sensor comprises deprioritizing the first sensor as compared to at least one other sensor of the autonomous vehicle or deprioritizing. 
Tay teaches a method wherein adjusting the weighting parameter (paragraph [0016], automatically adjust the scope or limits of various processes (wherein adjusting a weighting parameter is one of the various processes which are performed by a computer or processor which is inherently performed by an autonomous vehicle)) associated with the first sensor (paragraph [0047], two sensors (i.e. first sensor and at least one other sensor) are positioned on the autonomous vehicle) comprises deprioritizing (paragraph [0047], autonomous vehicle can discard or deprioritize sensor data recorded by these two sensors) the first sensor as compared to at least one other sensor (paragraph [0047], compare redundant regions of images (i.e. data parameters) output by these two sensors) of the autonomous vehicle (at least paragraph [0047], two sensors on the autonomous vehicle) or deprioritizing (paragraph [0047], autonomous vehicle can discard or deprioritize sensor data).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify McArthur by including adjusting a weighting parameter associated with the first sensor comprises deprioritizing the first sensor as compared to at least one other sensor of the autonomous vehicle as taught by Tay.
One would be motivated to modify McArthur in view of Tay for the reasons stated in Tay paragraph [0011], so surfaces are depicted in their true locations in sensor data, and whether the sensor data depicts all surfaces in the fields of view of these sensors.  Furthermore, the autonomous vehicle computer/processor can disable or limit certain autonomous navigational actions by the autonomous vehicle in real-time responsive to insufficient data redundancy between the sensors.
Additionally, the claimed invention is merely a combination of old, well known elements for autonomous navigation in the field of autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McArthur in view of LIU et al., US 20190049958, herein further known as Liu.
Regarding claim 9, McArthur discloses all limitations of claim 1 above.
However, the method of McArthur does not explicitly state determining whether the sensor degradation condition is a temporary sensor degradation condition or a permanent sensor degradation condition.
Liu teaches a method of determining whether the sensor degradation condition (paragraph [0204]) is a temporary sensor degradation condition (paragraph [0204-0205], qualification can be temporary and sensor may be requalified) or a permanent sensor degradation condition  (paragraph [0204-0205], permanently or completely degraded sensor).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify McArthur by including determining whether the sensor degradation condition is a temporary sensor degradation condition or a permanent sensor degradation condition as taught by Liu.
One would be motivated to modify McArthur in view of Liu for the reasons stated in Liu paragraph [0003], to take advantage of the benefits of new technology, power sources,
and support infrastructure and in particular, the implementation of artificially intelligent vehicle.  Furthermore, monitoring a plurality of zones which the vehicle travels with a plurality of sensors located on the vehicle can diagnose sensor issues, degradation, or failure based on areas where sensors overlap coverage.
Additionally, the claimed invention is merely a combination of old, well known elements vehicle systems, in particular, towards autonomous driving vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669     

/JESS WHITTINGTON/            Examiner, Art Unit 3669